EXHIBIT AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF SYMMETRY HOLDINGS INC. The undersigned, Corrado De Gasperis, hereby certifies that: 1.He is the Chief Executive Officer of the corporation referred to herein. 2.Such corporation is a corporation duly organized and validly existing under the General Corporation Law of the State of Delaware, as amended (the “Law”). 3.The name of such corporation is Symmetry Holdings Inc. 4.The date on which the original certificate of incorporation of such corporation was filed with the Secretary of State of the State of Delaware is April 26, 5.This Amended and Restated Certificate of Incorporation amends the certificate of incorporation of such corporation, so as to, among other things, eliminate the requirement to tender warrants in connection with the exercise of conversion rights provided herein and to change from 20% to 30% the voting threshold relating to the disapproval of a proposed Initial Business Combination ( as defined herein) by Public Stockholders (as defined herein) holding IPO Shares (as defined herein) provided herein, and integrate into one instrument all of the provisions of such certificate of incorporation as amended hereby. 6.This Amended and Restated Certificate of Incorporation was duly adopted on February 20, 2007 in accordance with Sections 228, 242 and 245 of the Law and the applicable provisions of such certificate of incorporation. Written notice of such adoption was given to all stockholders who did not consent thereto in writing. 7.The provisions of such certificate of incorporation, as so amended and restated, are as follows: ARTICLE I NAME The name of the corporation is Symmetry Holdings Inc. (the “Corporation”). ARTICLE II REGISTERED AGENT The address, including street number, street, city and county, of the Corporation’s registered office in the State of Delaware is Corporation Trust Center, 1209 Orange Street, City of Wilmington, County of New Castle. The name of its registered agent at such address is Corporation Trust Company. ARTICLE III PURPOSE Subject to the next sentence, the nature of the businesses to be conducted and the purposes to be promoted by the Corporation is engaging in any lawful act or activity for which corporations may be organized under the Law. If a Business Combination (as defined below) is not consummated prior to the Termination Date (as defined below), then, effective on and after the Termination Date, the nature of such businesses and such purposes shall automatically, without any action required by the directors or the stockholders, be limited to the dissolution, winding up and liquidation of the Corporation and the taking of such other actions as may be required to be taken pursuant hereto. ARTICLE IV PERPETUAL EXISTENCE Subject to Article VII, the Corporation shall have perpetual existence. ARTICLE V POWERS Subject to the next sentence, in order to conduct its businesses and promote and accomplish its purposes, the powers which the Corporation shall have and may exercise include all of the powers conferred by the Law upon corporations organized thereunder. If a Business Combination is not consummated prior to the Termination Date, then, effective on and after the Termination Date, such powers shall be limited to those set forth in Section 278 of the Law and such other powers as may be required to carry out and effectuate the then limited businesses and purposes of the Corporation. ARTICLE VI CAPITAL STOCK The aggregate number of shares of all classes of capital stock which the Corporation shall have authority to issue is one hundred and ten million (110,000,000) shares, of which one hundred million (100,000,000) shall be common stock, par value $0.00l per share (the “Common Stock”), and ten million (10,000,000) shall be preferred stock, par value $0.00l per share (the “Preferred Stock”). Shares of Preferred Stock may be issued in one or more series, at any time and from time to time. One or more series of Preferred Stock may be created at any time and from time to time. The number of shares included in any series of Preferred Stock and the full or limited voting rights, if any, the cumulative or non-cumulative dividend rights, if any, the conversion, redemption or sinking fund rights, if any, and the priorities, preferences and relative, participating, optional and other special rights, if any, in respect of the Preferred Stock or any series of Preferred Stock, and the qualification, limitations or restrictions thereon, shall be those 2 set forth in the resolution or resolutions providing for the issuance of the Preferred Stock or the creation or issuance of such series of Preferred Stock and filed with the Secretary of State of the State of Delaware adopted in accordance with the next sentence. Such resolution or resolutions may be adopted at any time and from time to time by (but only by) the affirmative vote of a majority of the Whole Board (as defined below). Subject to the preceding sentence, the Board is hereby expressly vested with authority, to the full extent now or hereafter provided by the Law, to adopt any such resolution or resolutions. As used herein, the “Whole Board” shall mean the total number of directors which the Corporation would have if there were no vacancies on the Board of Directors of the Corporation (the “Board”). ARTICLE VII INITIAL BUSINESS COMBINATION For purposes of this Article VII, the following terms shall have the following meanings: “Business Combination” shall mean an acquisition, directly or indirectly through one or more subsidiaries, of (or control of) one or more operating businesses through a merger, capital stock exchange, asset acquisition, stock purchase or other transaction. For this purpose, an operating business can include, among others, an infrastructure project. “Criteria for the Initial Business Combination” shall mean a Business Combination where the fair market value, either individually or collectively, of the operating business or businesses to be acquired is equal to at least 80% of the Corporation’s net assets (excluding deferred underwriting discounts and commissions held in the Trust Account) at the time of the execution of a definitive agreement or agreements for the acquisition. If such Business Combination involves more than one operating business, the acquisitions of such businesses must be consummated simultaneously. If the Corporation acquires a controlling, but less than 100%, interest in the Target Business, the fair market value of such controlling interest shall be used to determine whether the fair market value, either individually or collectively, of the Target Business or Businesses is equal to at least 80% of the Corporation’s net assets (excluding deferred underwriting discounts and commissions held in the Trust Account) at the time of the execution of a definitive agreement or agreements for the acquisition. The fair market value of a Target Business shall be based upon financial standards generally accepted by the financial community (such as actual and potential sales, earnings, cash flow and book value). Fair market value may be determined by the Board or a committee thereof, and neither the Corporation nor the Board or any committee thereof shall be required to obtain a FMV Opinion (or any other third party opinion with regard to the fair market value of a Target Business).
